Order denying motion for peremptory mandamus order reversed upon the law and the facts, with costs, and motion granted, with fifty dollars costs, to the extent of requiring the comptroller and the corporation counsel to proceed as provided in section 1043-a of the Charter of the City of New York.  *777The petition presents facts which, uncontradicted, call upon the comptroller and the corporation counsel to proceed in accordance with said charter provision. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur. Settle order upon notice.